—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendant State Farm Mutual Automobile Insurance Company for summary judgment dismissing the complaint in this action in which plaintiff seeks to recover no-fault benefits from her insurance carrier. Having previously elected an arbitration forum, plaintiff waived her right to commence an action based upon claims arising out of the same accident (see, Roggio v Nationwide Mut. Ins. Co., 66 NY2d 260, 263-264; Gibeault v Home Ins. Co., 221 AD2d 826, 827). The court also properly denied plaintiffs cross motion to compel arbitration. Plaintiff voluntarily withdrew her demand for arbitration upon settlement by the parties of the issues before the arbitrator, *1084and plaintiff has identified no additional issues subject to arbitration. (Appeal from Order of Supreme Court, Onondaga County, Major, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.